 Case 3:20-cv-03485-C-BN Document 13 Filed 03/08/21                        Page 1 of 1 PageID 269



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


INUWA OLUWAPAMILERIN HAMISY,                          )
                                                      )
                        Petitioner,                   )
                                                      )
                                                      )
                                                      )
WILLIAM BARR,        e/ a/.,                          )
                                                      )
                        Respondents.                  )   Civil Action No. 3:20-CV-3485-C-BN


                                                   RDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that the Court should dismiss this action as moot.r

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therelore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED      as the   findings and conclusions of the Court. For the reasons stated

therein, the Court ORDERS that              action be DISMISSED as moot
                                       fs
        SO ORDERED this            0    day of March, 2021   .




                                                                     L.
                                                                          I4
                                                  S              U    GS
                                                          ORUN       D STATES DI              JUDGE

                                                                                   (


       I Petitioner has failed to file objections to the Magistrate Judge's Findings, Conclusions, and
Recomrnendation and the time to do so has now expired.
